Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. For instance in claim 1 line 8, the term “(C6-C30)arylene” is confusing because it is unclear whether the arylene must be C6-C30 or not. The term “C6-C30 arylene” is acceptable and definite. Claims 1 and 4 include many of these terms and appropriate correction is required. 
Claims 2-3 and 5-9 are indefinite because they depend from claims 1 or 4. 
	Additionally, in claim 1 the following phrase is unclear: “with a proviso that in at least one group of the adjacent two R1's and the adjacent two R2's groups, the adjacent two R1's or the adjacent two R2's each independently are linked to each other to form at least one substituted or unsubstituted benzene ring”. It is unclear whether there is required to be adjacent R1 or adjacent R2 groups, or if the aromatic rings may contain only one R1 or R2 group, respectively. For purposes of examination, Examiner interprets the phrase to mean “with the proviso that when there are two adjacent  R1 groups or two adjacent R2 groups, the adjacent two R1's or 
Claim 1 recites the limitation "the heteroaryl(ene)" in line 9 of p34.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the language “any of the aforementioned heteroaryl(ene) groups contain . . .”.
Claim 1 recites the limitation "the heterocycloalkyl" in line 10 of p34.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the language “any of the aforementioned heterocycloalkyl groups contain . . .”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Kim et al (WO 2016148390 A1, hereinafter US equivalent US 20180033975 A1 is cited).
Kim discloses organic electroluminescent devices that include a light emitting layer between an anode and a cathode [claim 1] used for a display system [0023] and the examples include a hole injection layer on the first electrode comprising N-([1,1'-biphenyl]-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H-fluorene-2-amine as well as another hole injection layer [0077]. The compound N-([1,1'-biphenyl]-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H-fluorene-2-amine is the same as the arylamine compound H2-1 of . 


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Lee et al (WO 2015093878 A1).
Lee discloses an organic electroluminescent device having a anode and a cathode and an organic light emitting layer therebetween [claim 8] as well as a hole transport layer disposed on one of the electrodes [167]. Device Example No. 13 uses a host compound in the light emitting organic layer H-110 [283-284, Table 3] which has the structure 

    PNG
    media_image1.png
    183
    144
    media_image1.png
    Greyscale
[claim 6]
and reads on H-139 of claim 7. The device has two hole transporting layers which are made from compounds HT-1 and HT-3 having the structures

    PNG
    media_image2.png
    142
    114
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    141
    103
    media_image3.png
    Greyscale
[275-276]
which read on compounds HT2-1 and HT2-2 of claim 8, respectively. The device is used for a display system [171]. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766